DETAILED ACTION
In response to the Amendments filed on August 23, 2021, claims 1, 3, 5, 6, and 15 are amended; and claim 8 is cancelled. Currently, claims 1-3, 5-7, and 9-19 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: means for controlling the temperature of the gas before delivery into the patient's body cavity (claim 9) as a fluid heating/cooling device 25 ([0080], [0084]), temperature sensor ([0019], [0077]), and temperature controller ([0084]-[0085]). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Burnett (US Pub. No. 2007/0106247 A1) in view of Stearns (US Pub. No. 2010/0185139 A1).
Claim 1. Burnett discloses an apparatus (10) (Fig. 1) for providing agitation inside a patient's body cavity filled with a therapeutic fluid, said apparatus comprising: 
a gas source (92) ([0023], [0089]); 
a tubing system (50) comprising at least an inlet tube (52) to deliver a gas into the patient's body cavity, wherein the at least an inlet tube further comprises a plurality of apertures (55, 55p) in fluid communication with the gas source for releasing gas into the patient’s body cavity (i.e., since apertures 55 allows for outflow of the infused fluid and in [0089]-[0090]] described how oxygen bubbles is part of the fluid to be infused to the patient), wherein the plurality of apertures extend directly through a side of the at least an inlet tube and are arranged along a longitudinal axis (i.e., axis that length 50L extends along) of the at least an inlet tube (Fig. 3a; [0067]; i.e., outflow apertures 55 extends through the side of the catheter 50 to first lumen 52and are arranged along the axis that length 50L extends along), and that, in use, the plurality of apertures open directly into the patient’s body cavity ([0064]), and at least an outlet tube (53) to recover the gas from the patient's body cavity (Fig. 3a; [0064]);

wherein the apparatus provides sufficient agitation to cause substantially all the fluid and/or content present in the patient's body cavity to be agitated ([0088]; i.e., since controller 41 infusion with various flow forms including pulsatile flow to cause infusion into the body cavity and remove fluid out of the body cavity, the apparatus of Burnett is capable of causing sufficient agitation to cause substantially all the fluid and/or content present in the patient’s body cavity to be agitated such as for circulating fluid so as to lower the patient’s body temperature described in [0096]).
Alternatively, even if the flow control by controller 41 to cause fluid circulation in the patient cannot be interpreted as sufficient disclosure for the apparatus provides sufficient agitation to cause substantially all the fluid and/or content present in the patient's body cavity to be agitated as required, it is noted that Burnett further discloses that the gas source 92 can be used for expanding the peritoneal cavity in an insufflation technique known in the art for creating a pneumoperitoneum ([0023]). It is noted that Stearns also discloses a system and method for gas recirculation with insufflation gas for achieving pneumoperitoneum ([0012], [0195]) including specifically that Stearns discloses that the system can be adapted to displace the gas in the abdominal cavity (([0171]; i.e., being able to displace gas is considered to be sufficient agitation to cause substantially all the fluid and/or content present in the patient’s body cavity to be agitated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Burnett with the feature of controller 41 causing sufficient fluid circulation in the patient by providing 
Claim 2. Burnett discloses the apparatus of claim 1, wherein the fluid is agitated with a controlled pressure within the patient's body cavity ([0088]; i.e., via controlling valve 94, 45).
Claim 3. Burnett discloses the apparatus according to claim 1, but does not explicitly disclose of a gas-fluid separation device configured to monitor the volume of the gas delivery to the patient’s body cavity and the volume of the gas recovered from the patient’s body cavity. First, it is noted that while the instant claim recites a “gas-fluid separation device” the device is not explicitly required to having any structure for separating or performing the function of separating. Instead, the recitation of “a gas-fluid separation device” may be the name of the structure that is capable of monitoring the volume of gas delivered to and recovered from the patient’s body cavity. It is noted Burnett discloses assembly 115 comprising reservoir 70 for holding fluid to be delivered and container 80 for receiving fluid received from the patient, wherein both reservoir 70 and container 80 comprises indicia 115m for indicating the volume ([084]). Furthermore, Burnett further discloses that controller 41 is configured to monitor the total volume infused and removed ([0054]). Therefore, it follows that Burnett discloses that assembly 115 comprising the indicia 115m coupled with controller 41 is capable of monitoring the volume of the gas delivered to the patient’s body cavity (via total volume infused monitored by controller 41 and indicia 115m in reservoir 70, see Fig. 2d) and the volume of the gas recovered to the patient’s body cavity (via total volume recovered monitored by controller 
Claim 5. Burnett discloses the apparatus according to claim 1, further comprising a fluid delivery system comprising a fluid source (70) ([0058]; Fig. 1) and a fluid inlet tube (50i) to deliver a fluid into the patient’s body cavity ([0066]; Fig. 2b).
Claim 9. Burnett discloses the apparatus according to claim 1, further comprising means for controlling the temperature of the gas before delivery into the patient's body cavity ([0085]; i.e., heat sink, peltier device  111, cooling device 110s)
Claim 10. Burnett discloses the apparatus according to claim 1, further comprising a temperature sensor (120) in the patient's body cavity ([0069]). 
Claim 11. Burnett discloses the apparatus according to claim 1, further comprising a flow and pressure controller for controlling the flow and/or pressure of the gas delivered to and/or recovered from the patient's body cavity (41) ([0054]).
Claim 12. Burnett discloses the apparatus according to claim 1, further comprising an on-line pressure sensor (120 in the form of pressure sensor) for measuring the pressure of the gas delivered to the patient’s body cavity ([0071]) and/or a temperature sensor (120 in the form of a temperature sensor) for measuring the temperature of the gas delivered to the patient's body cavity ([0069]) ([0047]; i.e., when gas is being delivered to the patient such as for insufflation, see [0023] or cryogenic gas, see [0084]).
Claim 13. Burnett discloses the apparatus according to claim 1, further comprising an on-line pressure sensor (120) for measuring the pressure of the gas recovered from the patient’s body cavity ([0071]) and/or a temperature sensor (120) for measuring the 
Claim 14. Burnett discloses the apparatus according to claim 5, wherein the fluid delivery system comprising a temperature controller for controlling the temperature of the fluid ([0085]; i.e., heat sink, peltier device 111, cooling device 110s)
Claim 15. Burnett discloses the apparatus according to claim 5, wherein the fluid delivery system comprises a heating or cooling device for heating or cooling the fluid ([0085]; i.e., heat sink, peltier device  111, cooling device 110s).
Claim 16. Burnett discloses the apparatus according to claim 5, wherein the fluid delivery system comprises one or more sensors (120 in the form of a temperature sensor) for measuring the temperature: a) of the fluid entering the patient’s body cavity, b) of the fluid recovered from the patient’s body cavity; and/or c) in the patient’s body cavity ([0069])
Claim 17. Burnett discloses the apparatus according to claim 5, wherein the fluid delivery system comprises a flow and pressure controller (41) for controlling the flow and/or pressure of the fluid ([0054]-[0055], see also [0070-[0071]).
Claim 18. Burnett discloses the apparatus according to claim 5, wherein the fluid delivery system comprises one or more sensors (120) for measuring the flow and/or pressure entering the patient's body cavity or exiting from the patient's body cavity ([0070]-[0071]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US Pub. No. 2007/0106247 A1) in view of Stearns (US Pub. No. 2010/0185139 A1).
Claim 7. Burnett discloses the apparatus according to claim 1, but does not explicitly disclose that the gas is carbon dioxide. However, Burnett further discloses that the gas source 92 can be used for expanding the peritoneal cavity in an insufflation technique known in the art for creating a pneumoperitoneum ([0023]). It is noted that Stearns discloses that carbon dioxide is a known insufflation fluid for creating pneumoperitoneum ([0006]) and further discloses using carbon dioxide as the desired insufflation gas ([0169]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Burnett with the feature of the gas is carbon dioxide for insufflation as taught by Stearns since such pressurized gas is known suitable insufflation fluid.

Claims 1-3, 5-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fleenor (US Pub. No. 5,814,012) in view of Burnett (US Pub. No. 2007/0106247 A1) and Stearns (US Pub. No. 2010/0185139 A1).
Claim 1. Fleenor discloses an discloses an apparatus for providing agitation inside a patient's body cavity filled with a therapeutic fluid, said apparatus comprising: 
a gas source (12) (col. 4, lines 11-15); 
a tubing system (14, 29, 28, 31, 24) comprising at least an inlet tube (14) to deliver a gas into the patient's body cavity, and at least an outlet tube (24) to recover the gas from the patient's body cavity (Fig. 1; col. 4, lines 20-58);
wherein the apparatus provides sufficient agitation to cause substantially all the fluid and/or content present in the patient's body cavity to be agitated (col. 4, lines 1-5; i.e., since system 10 delivers insufflation gas and relieving insufflation pressure in excess 
Alternatively, even if Fleenor does not explicitly disclose that the apparatus providing sufficient agitation as required, it is noted that Stearns also discloses a system and method for delivering insufflation gas including specifically that the system can be adapted to displace the gas in the body cavity when delivering the insufflation gas (([0171]; i.e., being able to displace gas is considered to be sufficient agitation to cause substantially all the fluid and/or content present in the patient’s body cavity to be agitated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Fleenor with the feature of delivering insufflation gas such that the insufflation gas displaces gas in the body cavity as disclosed by Stearns thereby causing sufficient fluid circulation in the patient by providing sufficient agitation to cause substantially all the fluid and/or content present in the patient's body cavity to be agitated since insufflation gas delivered so as to displace the gas in the patient’s body cavity and maintain pneumoperitoneum during an insufflation procedure ([0171], [0195] of Stearns).
Although Fleenor discloses that the gas source 12 comprising an insufflation gas for circulation through the tubing system (col. 4, lines 11-14), Fleenor does not explicitly disclose the specifics of a pump for circulating the gas through the tubing system or the at least one inlet tube comprising a plurality of apertures in fluid communication with the gas source for releasing gas into the patient’s body cavity, wherein the plurality of apertures extend directly through a side of the at least an inlet tube and are arranged along a longitudinal axis of the at 
Therefore, since both Fleenor and Burnett are drawn to insufflation of a cavity of the abdominal of a patient (col. 4, lines 5-9, Fig. 1 of Fleenor and [0023], Fig. 1 of Burnett), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Fleenor with the features of a pump for circulating the gas through the tubing system or the at least one inlet tube comprising a plurality of apertures in fluid communication with the gas source for releasing gas into the patient’s body cavity, wherein the plurality of apertures extend directly through a side of the at least an inlet tube and are 
Claim 2. Fleenor in view of Burnett and Stearns discloses the apparatus of claim 1, wherein Fleenor further discloses that control unit 15 controls the gas flow (col. 3, lines 65-67) including a gas flow or pressure meter and/or a gauge to monitor the remaining gas supply (col. 4, lines 16-19) and also a pressure relief assembly 16 for relieving the insufflation pressure that is excess to a predetermined value (col. 4, lines 37-39) thereby Fleenor discloses the fluid is agitated (via insufflation gas delivered, as further explained above) with a controlled pressure within the patient's body cavity.
Claim 3. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, comprising: gas-liquid separation device (44) configured to monitor the volume of the gas delivered to the patient's body cavity and the volume of the gas recovered from the patient's body cavity (col. 6, lines 37-54, Fig. 2; i.e., receptacle 44 comprises markings for indicating fluid level and thereby allowing for monitoring the fluid level and thereby the volume of the gas delivered and gas recovered). It is noted that receptacle 44 is a gas and fluid separation device allowing for a practitioner to identify the fluid level similar to how separating device 9 allows for monitoring as disclosed in instant [0076].
Claim 5. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, further comprising a fluid delivery system comprising a fluid source (i.e., disposable 
Claim 6. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, wherein Fleenor further discloses a separating device (44) for separating fluid recovered from the patient’s body cavity from the gas recovered from the patient’s body cavity (col. 5, line 57 until col. 6, line 9; via impermeable barrier 51).
Claim 7. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, wherein Fleenor further discloses that the gas is carbon dioxide (col. 4, lines 13-14).
Claim 11. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, Fleenor further discloses a flow and pressure controller (15) for controlling the flow and/or pressure of the gas delivered to and/or recovered from the patient's body cavity (col. 3, lines 65-67 and col. 4, lines 15-19).
Claim 12. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, wherein Fleenor further discloses comprising an on-line pressure sensor (120 in the form of pressure sensor) for measuring the pressure of the gas delivered to the patient’s body cavity (col. 4, line 18; i.e., pressure meter) and/or a temperature sensor for measuring the temperature of the gas delivered to the patient's body cavity.
Claim 18. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 5, wherein Fleenor further discloses that the fluid delivery system comprises one or more sensors (i.e., flow or pressure meter) for measuring the flow and/or pressure entering the patient's body cavity or exiting from the patient's body cavity (col. 4, line 18; i.e., gas to be delivered to the patient).
Claim 17. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 5, wherein Fleenor further discloses that the fluid delivery system comprises a flow and pressure controller (15) for controlling the flow and/or pressure of the fluid (col. 3, lines 65-67 and col. 4, lines 15-19).
Claims 9, 10, and 14-16. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, wherein Fleenor further discloses that the system being used in a surgical setting (col. 4, lines 3-5) but does not further disclose of means for controlling the temperature of the gas before delivery into the patient's body cavity (as per claim 9); a temperature sensor in the patient's body cavity (as per claim 10); wherein the fluid delivery system comprising a temperature controller for controlling the temperature of the fluid (as per claim 14); wherein the fluid delivery system comprises a heating or cooling device for heating or cooling the fluid (as per claim 15); or wherein the fluid delivery system comprises one or more sensors (120 in the form of a temperature sensor) for measuring the temperature: a) of the fluid entering the patient’s body cavity, b) of the fluid recovered from the patient’s body cavity; and/or c) in the patient’s body cavity (as per claim 16). 
However, it is noted that Burnett further discloses that during a surgical procedure with insufflation ([0023]), it is desirable to monitor and control the temperature of fluid being delivered to the body so as to achieve different therapeutic effects ([0005]). Burnett further discloses that the system comprises the following features to monitor and control the temperature of the fluid being delivered: 
as per claims 9, 14, and 15: a means for controlling the temperature of the gas before delivery into the patient's body cavity comprising a temperature controller for and a heating or cooling device for heating or cooling the fluid ([0085]; i.e., heat sink, peltier device 111, cooling device 110s); and 
 as per claims 10 and 16: a temperature sensor (120) in the patient's body cavity or one or more sensors (120 in the form of a temperature sensor) for measuring the temperature: a) of the fluid entering the patient’s body cavity, b) of the fluid recovered from the patient’s body cavity; and/or c) in the patient’s body cavity ([0069]).
Therefore, since Fleenor, Burnett and Stearns are all drawn to systems for surgical procedures with insufflation, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Fleenor in view of Burnett and Stearns with the features of means for controlling the temperature of the gas before delivery into the patient's body cavity (as per claim 9); a temperature sensor in the patient's body cavity (as per claim 10); wherein the fluid delivery system comprising a temperature controller for controlling the temperature of the fluid (as per claim 14); wherein the fluid delivery system comprises a heating or cooling device for heating or cooling the fluid (as per claim 15); and one or more sensors (120 in the form of a temperature sensor) for measuring the temperature: a) of the fluid entering the patient’s body cavity, b) of the fluid recovered from the patient’s body cavity; and/or c) in the patient’s body cavity (as per claim 16) as disclosed by Burnett for controlling temperature so as to achieve the desired therapeutic effect during the surgical procedure ([0005], [0023]; such as causing peritoneal hypothermia).
Claim 13. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 1, wherein while Fleenor discloses monitoring the pressure recovered from the patient, Fleenor is silent to an on-line pressure sensor for measuring the pressure of the gas recovered 
Claim 19. Fleenor in view of Burnett and Stearns discloses the apparatus according to claim 5, wherein Fleenor further discloses that the fluid delivery system comprises a filter for selectively removing contaminants from the fluid delivery system (col. 5, line 14; i.e., the filter to filtering the insufflation fluid). Moreover, Stearns further discloses that a filter (i.e., one or more filters) for selectively removing contaminants from the fluid delivery system ([0170]). Therefore, even if the disclosure of filtering the insufflation fluid in Fleenor is not sufficient for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,279,132 B2 in view of Burnett (US Pub. No. 2007/0106247 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of the instant claims are found in the patented claims. In particular, the newly added limitation of the plurality of apertures of instant claim 1 is found in patented claims 5 and 6, while the outlet tube and the pump is found in patented claim 4. 
However, even if the patented claims may not individually require all of the structure of apparatus of the instant claims since patented claims 5 and 6 are not dependent on patented 
Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims in view of Stearns, they are not patentably distinct from the patented claims.

Response to Arguments
With respect to the previous objections to the claims, the amendments to the claims as noted on pg. 5 of the Remarks are considered sufficient to clarifying the previous informalities. Therefore, the previous claim objections are hereby withdrawn.

With respect to the previous 35 U.S.C. 112 rejections of the claims, the amendments to the claims as noted on pg. 6 of the Remarks are considered sufficient to clarifying the previous 

With respect to the previous claim interpretation, it is noted that the recitations in claim 9 is still interpreted as invoking 35 U.S.C. 112(f) interpretation, as see above for additional details. However, the amendment to claim 5 as noted on pg. 6 of the Remarks is considered sufficient to requiring sufficient structure for performing the function of fluid delivery.

Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Stearns is only relied on for the specific features of displacing gas, insufflation gas being carbon dioxide, and filters as further explained above.

With respect to the previous double patenting rejection, it appears that the patented claims in view of Burnett still anticipates the instant claims as further explained above.

With respect to the priority claim, the status has been updated, see Filing Receipt and Petition decision dated September 2, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783